Case 1:18-cv-00823-CFC-JLH Document 253 Filed 06/08/21 Page 1 of 3 PageID #: 24104
                                                                            1313 North Market Street
                                                                                        P.O. Box 951
                                                                          Wilmington, DE 19801- 0951
                                                                                        302 984 6000
                                                                            www.potteranderson.com

                                                                                  Bindu A. Palapura
                                                                                             Partner
                                                                                    Attorney at Law
                                                                    bpalapura@potteranderson.com
                                                                          302 984-6092 Direct Phone
                                                                               302 658-1192 Firm Fax




                                      June 8, 2021

  VIA ELECTRONIC FILING
  The Honorable Colm F. Connolly
  United States District Judge
  J. Caleb Boggs Federal Building
  844 N. King Street
  Unit 31, Room 4124
  Wilmington, DE 19801-3555

               Re:   Par Pharm., Inc. v. Eagle Pharm., Inc., C.A. No. 18-823-CFC

  Dear Judge Connolly:

        This firm, together with Kirkland & Ellis LLP, represents Defendant Eagle
  Pharmaceuticals, Inc. (“Eagle”) in the above-captioned matter. We write pursuant to
  the Court’s May 11, 2020 Oral Order (D.I. 182) as it applies to Eagle’s May 25,
  2021 Letter to the Court (D.I. 246) (“May 25 Letter”).

         Eagle respectfully submits proposed redactions to these letters, along with the
  supporting Declaration of David Pernock (“Pernock Decl.”). The Pernock
  Declaration is filed contemporaneously hereto. So that this cover letter can remain
  public, the accompanying confidential Pernock Declaration explains the sensitive
  nature of Eagle’s confidential information in the letters and the harm that Eagle will
  suffer should that information be disclosed to the public. A version of the May 25
  Letter (D.I. 246), highlighted in red to show the specific redactions Eagle seeks, is
  being filed contemporaneously hereto as as Exhibit A.1 Eagle explains the bases for
  its proposed redactions below, as supported by the Pernock Declaration. Eagle
  respectfully requests that the Court allow the portions of the filings that Eagle has
  proposed to be redacted to remain under seal.


     Exhibit A was filed separately under seal so that this cover letter could be filed
     1

  publicly.
Case 1:18-cv-00823-CFC-JLH Document 253 Filed 06/08/21 Page 2 of 3 PageID #: 24105
  The Honorable Colm F. Connolly
  June 8, 2021
  Page 2

        For the Court’s convenience, a public version of the May 25 Letter is attached
  hereto as Exhibit B.

                                     *      *     *

         The limited information Eagle seeks to redact is the type of competitively
  sensitive, proprietary information that Eagle safeguards against disclosure. See
  Pernock Decl. ¶¶ 4–7. In particular, Eagle’s proposed redactions are tailored to those
  portions that disclose confidential information regarding the exact date of U.S. Food
  and Drug Administration’s (“FDA”) Complete Response Letter (“CRL”) to Eagle
  regarding Abbreviated New Drug Application (“ANDA”) No. 211538. Pernock
  Decl. ¶ 6. Specifically, federal regulations require that the U.S. Food and Drug
  Administration (“FDA”) keep Eagle’s ANDA confidential until the application is
  finally approved. See 21 C.F.R. § 314.430; Pernock Decl. ¶ 6. Further, Eagle’s
  business partners that have access to Eagle’s ANDA are under a contractual
  obligation to keep the application and related information confidential. Pernock
  Decl. ¶ 6.

         Courts have recognized that an unapproved ANDA and the information
  contained therein is “confidential under federal law.” In re Gabapentin Litig., 312
  F. Supp. 2d 653, 667 n.7 (D.N.J. 2004) (citing 21 C.F.R. § 314.430(b)–(d)); id. at
  668 (noting that the formulation of a generic drug product is confidential
  information); see also Bioavail Labs., Inc. v. Anchen Pharm., Inc., 463 F. Supp. 2d
  1073, 1083 (C.D. Cal. 2006) (collecting cases discussing confidentiality of the
  formulation and composition of drug products). Courts have also recognized that the
  status of an unapproved ANDA is confidential and should be sealed during litigation
  to prevent disclosure. See, e.g., Supernus Pharm., Inc. v. TWi Pharm., Inc., Civ. No.
  15-369, slip op. at 6 (D.N.J. Sept. 21, 2017) (granting generic’s motion to seal
  because “the status of its ANDA with the FDA. . . . is classically protected from
  public disclosure.”).

         Moreover, as set forth in the accompanying Pernock Declaration, Eagle
  respectfully submits that public disclosure of the details concerning the exact date
  of the FDA’s CRL would cause competitive harm to Eagle. See Pernock Decl. ¶¶ 7–
  12; Littlejohn v. Bic Corp., 851 F.2d 673, 678 (3d Cir. 1988) (courts may “deny
  access to judicial records, for example, where they are sources of business
  information that might harm a litigant’s competitive standing” (citation omitted)).

        Eagle is mindful of the Court’s desire to permit public access to judicial
  proceedings, including the public’s ability to understand these proceedings. Eagle
  respectfully submits, however, that the extremely limited nature of the proposed
Case 1:18-cv-00823-CFC-JLH Document 253 Filed 06/08/21 Page 3 of 3 PageID #: 24106
  The Honorable Colm F. Connolly
  June 8, 2021
  Page 3

  redactions and the sensitivity of the confidential information set forth in the limited
  redactions Eagle seeks weighs in favor of redaction, and allowing Eagle to maintain
  the confidentiality of this information will not affect the public’s ability to
  understand the proceeding. See, e.g., Supernus, slip op. at 8 (“[T]he Court agrees
  with TWi that there is little to no legitimate public interest in the public disclosure
  of TWi’s sensitive information, including . . . the confidential status of its ANDA
  with the FDA.”).

                                      *     *      *

         Eagle respectfully requests that the Court permit these redactions to the public
  versions of the May 25 Letter (D.I. 246). Counsel for Eagle has conferred with
  Plaintiff’s counsel and Plaintiff does not oppose the redactions sought.

                                                Respectfully,

                                                /s/ Bindu A. Palapura

                                                Bindu A. Palapura

  cc:    Clerk of the Court (via hand delivery)
         Counsel of Record (via electronic mail)

  7221928 / 45185
